Citation Nr: 0213601	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-02 727	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION



The veteran had active military service from November 1967 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision by the RO which denied an increased (compensable) 
rating for left ear hearing loss.

The Board is undertaking additional development on the claim 
of service connection for tinnitus pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

The claim for an increase (compensable) rating for left ear 
hearing loss will be discussed below.


FINDINGS OF FACT

1.  The veteran is not currently service-connected for 
hearing loss of the right ear.

2.  The evidence of record reflects that the veteran was 
shown to manifest, at most, level I hearing in the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for an increased rating for left ear hearing loss.  
In November 2000, the RO informed the veteran and his 
representative of the type of evidence needed to substantiate 
his claim for increase and also informed them what VA would 
do to assist the veteran.  The appellant and his 
representative were provided with a copy of the appealed 
December 2000 rating decision, a February 2001 statement of 
the case and a June 2001 supplemental statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Thus, under the circumstances in 
this case, the appellant has received the notice and 
assistance contemplated by law, and adjudication of the 
claims at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Increased Rating for Left Ear Hearing Loss

A.  Factual Background

Service medical records show that on separation examination 
conducted in March 1971, the veteran was found to have 
hearing loss in the left ear.  The veteran filed a claim of 
service connection for hearing loss in August 1985.  The RO, 
in a December 1985 rating decision granted service connection 
for left ear hearing loss and assigned a noncompensable 
rating.

In August 2000, the RO received the veteran's claim for an 
increased rating for left ear hearing loss.  In support of 
his claim, he submitted medical records associated with his 
employment with a railway company.  The records were from 
1997 to 2000.  The records show that the veteran underwent 
audio examination in connection with his employment.  
Audiometric examinations in 1997 to 1998 show that the 
veteran had hearing loss.  An examination report dated in 
July 2000 reveals that the veteran underwent audiometric 
studies in June 2000.  These studies showed puretone 
thresholds of the left ear were 35, 40, 55, 65, and 75 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Examination in October 2000 revealed puretone 
thresholds of the left ear were 30, 35, 50, 65, and 65 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  

Audiological studies in October 2000 which was conducted at 
the Lewis Gale Clinic indicated that the veteran had puretone 
thresholds of the left ear of 40, 40, 55, 60 and 65 decibels 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  
Speech recognition was 96 percent on the left.

The veteran underwent VA audio examination in November 2000.  
This examination showed that the veteran had puretone 
thresholds of the left ear of 15, 20, 30, 40, and 40 decibels 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  The 
average puretone threshold of the left ear was 32.  His 
speech recognition was 92 percent on the left.  The veteran 
was diagnosed as having sensorineural hearing loss of the 
left ear.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

Evaluations for hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, 
this rating schedule establishes 11 auditory acuity levels, 
designated from level I for essentially normal acuity through 
XI for profound deafness.  See 38 C.F.R. § 4.85.  If impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85(f).

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2001).

The veteran filed a claim for an increase rating for left ear 
hearing loss in August 2000.  The Board notes that 
audiological examinations in connection with his employment 
from June and October 2000 are on file; however, such 
examination reports do not contain sufficient information 
needed for rating purposes.  In this regard, speech reception 
scores of the left ear were not recorded.  Findings from an 
October 2000 audiological report from the Lewis Gale Clinic 
reveal the veteran had an average puretone threshold of 30 
and his speech discrimination was 96 percent.  When applied 
to the rating criteria, such findings translated to a 
designation of level I.  The November 2000 VA audiometric 
findings when applied to the above cited rating criteria also 
translate to, at most, a literal designation of level I 
hearing in the left ear.  Regulation provides that the 
veteran is to be assigned a level I hearing in the 
nonservice-connected right ear.  The designations of level I 
in the nonservice-connected right ear and level I in the left 
ear support the assignment of a noncompensable (0 percent) 
disability evaluation.  See 38 C.F.R. § 4.85, Tables VI and 
VII.  

38 C.F.R. § 4.86 requires the use of Table VIA when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
This regulation is not applicable to the veteran's claim.  A 
review audiometric examination reports do not indicate the 
score required under this regulations. 

In sum, the preponderance of the evidence is against a 
compensable rating for left ear hearing loss; the benefit-of-
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A compensable evaluation for left ear hearing loss is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

